




Exhibit 10.14
AMENDMENT NO. 2
TO MASTER REPURCHASE AGREEMENT
Amendment No. 2 (this “Amendment”) dated as of November 6, 2013 (the “Amendment
Effective Date”), among STERLING NATIONAL BANK (the “Buyer”) and M/I FINANCIAL
CORP. (the “Seller”).
RECITALS
The Buyer and the Seller are parties to that certain Master Repurchase
Agreement, dated as of November 13, 2012 (the “Existing Repurchase Agreement”;
as amended by Amendment No. 1 dated as of March 18, 2013 and this Amendment, the
“Repurchase Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Existing Repurchase Agreement.
The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.
Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:


SECTION 1.Maximum Purchase Price; Account Balance Requirements.
Section 2 of Schedule 2 of the Existing Repurchase Agreement is hereby amended
by deleting the definition of “Minimum Balance Requirement” in its entirety and
replacing it with the following:


““Minimum Balance Requirement” shall mean $500,000.”
SECTION 2.Termination Date. Section 4 of Schedule 2 of the Existing Repurchase
Agreement is hereby amended by deleting the definition of “Termination Date” in
its entirety and replacing it with the following:


“The Termination Date shall mean November 5, 2014, or such other date declared
by either Seller or Buyer as contemplated below, or such date as determined by
Buyer pursuant to its rights and remedies under the Agreement.”
SECTION 3.Pricing Rate. Section 6 of Schedule 2 of the Existing Repurchase
Agreement is hereby amended by deleting the definition of “Pricing Spread” in
its entirety and replacing it with the following:


“The “Pricing Spread” shall equal:
(a)with respect to Transactions the subject of which are Mortgage Loans which
are Conforming Mortgage Loans, Agency High Balance Mortgage Loans and Exception
Mortgage Loans, 2.75%.
(b)with respect to Transactions the subject of which are Mortgage Loans which
are Jumbo Mortgage Loans, 3.00%.”




--------------------------------------------------------------------------------




SECTION 4.Financial Reporting. Section 12(d) of the Existing Repurchase
Agreement is hereby amended by deleting the phrase “and monthly,” from subclause
(iv) thereof in its entirety.


SECTION 5.Conditions Precedent. This amendment shall become effective subject to
the satisfaction of the following conditions precedent:


5.1    Delivered Documents. On the Amendment Effective Date, the Buyer shall
have received the following documents, each of which shall be satisfactory to
the Buyer in form and substance:
(a)this Amendment, executed and delivered by duly authorized officers of the
Buyer and the Seller; and


(b)such other documents as the Buyer or counsel to the Buyer may reasonably
request.


SECTION 6.Maximum Committed Purchase Price Fee. Seller shall pay to Buyer in
immediately available funds, earned on the Amendment Effective Date, a
non-refundable Maximum Committed Purchase Price Fee in the amount of $37,500.


SECTION 7.Representations and Warranties. Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the Existing Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred and is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 11 of the Existing Repurchase Agreement.


SECTION 8.Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms and the execution
of this Amendment by the Buyer.


SECTION 9.Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.


SECTION 10.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.
[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.


Buyer:
 
STERLING NATIONAL BANK
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
Seller:
 
M/I FINANCIAL CORP.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:







